Citation Nr: 1142889	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  03-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to March 12, 2002, for the award of a total disability evaluation for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to April 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, in pertinent part, granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders effective March 12, 2002.  In August 2008, the Board denied the claim listed on the title page.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 decision the Court vacated the Board's decision.
  
In June 2008, a Veterans Law Judge granted a motion to advance the case on the Board's docket.


FINDINGS OF FACT

The appeal of the denial of entitlement to an effective date prior to March 12, 2002, for the award of a total disability evaluation for compensation based on individual unemployability was withdrawn in June 2011 correspondence from the Veteran.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met. 38 U.S.C.A. § 7105(d)(5)  (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.204(a), (b).  The appeal to the issue of entitlement to an effective date prior to March 12, 2002, for the award of a total disability evaluation for compensation based on individual unemployability was withdrawn in June 2011 correspondence from the Veteran.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board no longer has jurisdiction to review this issue, and the appeal of the issue is dismissed. 


ORDER

The appeal of the denial of entitlement to an effective date prior to March 12, 2002, for the award of a total disability evaluation for compensation based on individual unemployability is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


